

ASSIGNMENT AGREEMENT


THIS AGREEMENT is made effective as of this 21 st day of February, 2006


BETWEEN:
 
0743608 B.C. Ltd., a corporation incorporated in the
Province of British Columbia, having a business office in the City of
Kelowna, British Columbia, Canada
(the “Assignor”)


AND:


DELTA OIL & GAS, INC., a corporation incorporated in the State of Colorado,
having a business office in the City of Seattle, Washington, USA
(the “Assignee”)


WHEREAS:



A.  
The Assignor and the Assignee are in the business of resource exploration;




B.  
Griffin & Griffin Exploration L.L.C. (“Griffin”) is the owner or will become the
owner of the oil, gas and mineral leases covering certain prospects and will
drill on each a prospect well (“Program Well”) to a depth sufficient to test the
Frio Sands identified as prospectively productive of oil and/or gas (the
“Drilling Program”).




C.  
On or about December 21, 2005, the Assignor entered into a Drilling Program
Agreement with Griffin & Griffin Exploration, L.L.C. (“Griffin”) (the “Drilling
Program Agreement”) to purchase from Griffin a ten percent (10%) gross working
interest and revenue interest in the Drilling Program; and




D.  
Upon the terms and subject to the conditions set forth in this agreement, with
the consent of Griffin, the Assignor has agreed to assign and the Assignee has
agreed to accept an assignment of the Drilling Program Agreement;



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:


1. The Assignor hereby assigns, transfers and sets over to the Assignee all
rights, title, interest and benefits held by or granted to the Assignor in and
to the Drilling Program Agreement dated December 21, 2005 between the Assignor
and Griffin, a complete copy of which is attached hereto as Exhibit “A”.
 

 

--------------------------------------------------------------------------------


 
2. The Assignee hereby agrees to pay to the Assignor the sum of Four Hundred and
Twenty-Five Thousand ($425,000) Dollars in United States funds on or before the
fourteenth day following the date of this Agreement, failing which, this
Agreement and the Assignment(s) contained herein shall be null and void, unless
otherwise agreed to in writing by the parties.


3. The Assignor warrants and represents that as of the date of this Assignment
Agreement, the Drilling Program Agreement is in full force and effect, without
modification or amendment, that it has the full right and authority to transfer
said agreement and that the rights transferred herein are free of lien,
encumbrance or adverse claim.


4. The Assignee hereby assumes and agrees to perform all obligations of the
Assignor under the Drilling Program Agreement and guarantees to hold the
Assignor harmless from any claim or demand, of any kind made hereunder.


5. This Assignment shall be binding upon and inure to the benefit of the
parties, their successors and assigns.


6. Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Assignment.


7. This Assignment may not be amended except by an instrument in writing signed
by each of the parties.


8. This Assignment and the Exhibit hereto contain the entire agreement between
the parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto. Any preceding correspondence or offers are expressly superceded
and terminated by this Assignment.


9. All notices and other communications required or permitted under this
Assignment must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery, internationally
recognized courier or registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):
 
If to the Assignor:
 
If to the Assignee:
 
If to Griffin:
 
5774 Deadpine Drive.
1122 6th Avenue N.
LeFleur’s Gallery
Kelowna, British Columbia 
 Seattle, Washington,
P.O. Box 12274
Canada, V1P 1A3  USA, 98109  Jackson, MS, 39236

 
 

--------------------------------------------------------------------------------


 
 

250.765.6424 ph 604.602.1500 ph 601.713.1175 fax 250.765.4408 fax 604.602.1525
fax   

   
10. This Assignment will be governed by and construed in accordance with the
laws of the Province of British Columbia, Canada as applicable to contracts made
and performed therein.


11. This Assignment may be executed in one or more counterparts, all of which
will be considered one and the same Assignment and will become effective when
one or mare counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.


12. This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.


13. The Exhibit is attached to this Assignment and is incorporated herein.


IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.
 
 
ASSIGNOR: 
 
ASSIGNEE:
 
0743608 B.C. LTD.:
 
DELTA OIL & GAS, INC.
 
Per:         /s/ Chris Bunka Per:       /s/ Douglas Bolen
        Authorized Signatory
      Authorized Signatory
 
Name:     Chris Bunka 
 
Name:   Douglas N. Bolen 
 
Title:       President 
 
Title:     President

    
   I will also endeavor to obtain a simple cover letter from Griffen granting
their consent in writing, which I’ve already received informally via email.